DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/04/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden.  The traversal is found persuasive because the prior art that reads on Group I reads on Group II as well. Therefore, the restriction is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “to rotate and translate/ reciprocate within the barrel”. It is unclear whether “translate/ reciprocate” refers to both translate and reciprocate, or either translate or reciprocate. Clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1-8, 12, 13, 15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP5617770 B2), and further in view of Matsumoto et al. (US5653534 A).
Regarding claim 1, Nakayama teaches a system (polymer processing apparatus 30) for molding products that include thermoplastic materials (polyethylene since a thermoplastic; see pg. 2 line 10), the system comprising: 
a barrel (cylinder inner wall 19; Figure 2); 
a hopper (hopper 32; Figure 2) in communication with the barrel (see Figure 9); 
a screw (full flight 20; Figure 2) disposed within the barrel (see Figure 2), the screw being designed to rotate (screw piece 12 which rotates integrally with the screw shaft 11 of a reaction extruder 10; see pg. 3 line 30-31); 
wherein the screw includes a metering section (sealing portion 15; Figure 2); and 
a plurality of dome members (support 18; Figures 1b and 2) coupled to the screw and disposed along the metering section (see Figure 1b). However, Nakayama fails to teach the system molds products that include long fiber thermoplastic materials and the screw being designed to reciprocate within the barrel.
In the same field of endeavor pertaining to an extruder for molding products that include thermoplastic materials, Matsumoto teaches the system molds products that include long fiber thermoplastic materials (col 1 line 41-42) and the screw being designed to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the molding product of Nakayama include long fiber thermoplastic materials, and for the screw of Nakayama to reciprocate within the barrel, as taught by Matsumoto, for the benefit of inhibiting breakage of the long reinforcing fibers as they are kneaded in the extruder.

Regarding claim 2, Nakayama modified with Matsumoto teaches the system of claim 1. Further, Nakayama teaches wherein the screw includes a root (screw shaft 11; Figure 3a and 4a) and a helical thread (blades 21; Figure 2) disposed about the root (blades 21 are provided spirally along the screw shaft 11; pg. 4 line 8).

Regarding claim 3, Nakayama modified with Matsumoto teaches the system of claim 2. Further, Nakayama teaches wherein at least some of the plurality of dome members are disposed between adjacent windings of the helical thread (see modified Figure 2 below).

    PNG
    media_image1.png
    456
    688
    media_image1.png
    Greyscale

 claim 4, Nakayama modified with Matsumoto teaches the system of claim 2. Further, Nakayama teaches wherein at least some of the plurality of dome members are disposed symmetrically relative to the helical thread (see Figure 2).

Regarding claim 5, Nakayama modified with Matsumoto teaches the system of claim 2. Further, Nakayama teaches wherein at least some of the plurality of dome members are positioned midway between adjacent windings of the helical thread (see modified Figure 2 below).

    PNG
    media_image2.png
    456
    688
    media_image2.png
    Greyscale

Regarding claim 6, Nakayama modified with Matsumoto teaches the system of claim 2. Further, Nakayama teaches wherein at least some of the plurality of dome members are disposed asymmetrically relative to the helical thread (see Figure 8a and 8b).

Regarding claim 7, Nakayama modified with Matsumoto teaches the system of claim 2.  Further, Nakayama teaches wherein the helical thread includes a first winding and a second winding adjacent to the first winding, wherein the first winding includes a first edge facing downstream, wherein the second winding includes a second edge facing upstream, and 

    PNG
    media_image3.png
    456
    688
    media_image3.png
    Greyscale

Regarding claim 8, Nakayama modified with Matsumoto teaches the system of claim 2. However, Nakayama modified with Matsumoto fails to teach wherein the root has a first root diameter at the metering section and a second root diameter at a feed region, the second root diameter being different than the first root diameter.
In the same field of endeavor pertaining to an extruder for molding products that include thermoplastic materials, Matsumoto teaches wherein the root has a first root diameter (see 115 in Figure 2) at the metering section (metering zone 115) and a second root diameter (feed zone 113) at a feed region (see 113 in Figure 2), the second root diameter being different than the first root diameter (col line 49-56; see 113 and 115 in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the root of Nakayama have a first root diameter at the metering section and a second root diameter at a feed region, the second root diameter being different than the first root diameter, as taught by Matsumoto, for the benefit of 

Regarding claim 12, Nakayama modified with Matsumoto teaches the system of claim 1. However, Nakayama modified with Matsumoto fails to teach wherein the screw is designed to translate within the barrel.
In the same field of endeavor pertaining to an extruder for molding products that include thermoplastic materials, Matsumoto teaches wherein the screw is designed to translate within the barrel (col 12 line 9-12; see direction 111 in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the screw of Nakayama modified with Matsumoto be designed to translate within the barrel, as taught by Matsumoto, for the benefit of inhibiting breakage of the long reinforcing fibers as they are kneaded in the extruder, as discussed in claim 1.

Regarding claim 13, Nakayama modified with Matsumoto teaches the system of claim 1.  Further, Nakayama teaches wherein the screw includes a feed section (supply portion 13; Figure 2) and a transition section (transport unit 16; Figure 2).

Regarding claim 15, Nakayama modified with Matsumoto teaches the system of claim 13. Further, Nakayama teaches wherein the feed section is free of dome members (see 13 in Figure 2).
claim 17, Nakayama modified with Matsumoto teaches the system of claim 13. Further, Nakayama teachesw wherein the transition section is free of dome members (see 16 in Figure 2).

Regarding claim 18, Nakayama teaches a system (polymer processing apparatus 30) for molding products (polyethylene since a thermoplastic; see pg. 2 line 10), the system comprising: 
a barrel (cylinder inner wall 19; Figure 2);
 screw (full flight 20; Figure 2) disposed within the barrel (see Figure 2), the screw including a screw root (screw shaft 11; Figure 3a and 4a) and a helical flight (blades 21; Figure 2) disposed about the screw root (blades 21 are provided spirally along the screw shaft 11; see pg. 4 line 8); 
wherein the screw is designed to rotate within the barrel (screw piece 12 which rotates integrally with the screw shaft 11 of a reaction extruder 10; see pg. 3 line 30-31);
wherein the screw includes a feed zone (feed zone 113), a transition zone (transport unit 16; Figure 2), and a metering zone (sealing portion 15; Figure 2); and 
a plurality of dome members (support 18; Figures 1b and 2) coupled to the screw and disposed along the metering zone (see Figure 1). However, Nakayama fails to teach the barrel containing a resin and a plurality of fibers; wherein the resin includes a thermoplastic resin; wherein at least some of the plurality of fibers include fibers having a length of at least 6 millimeters, and the screw is designed to reciprocate within the barrel.

wherein the resin includes a thermoplastic resin (col 1 line 41-42); 
wherein at least some of the plurality of fibers include fibers having a length of at least 6 millimeters (col 16 line 2-4), and the screw is designed to reciprocate within the barrel (col 12 line 12-15). The extruder of Matsumoto inhibits breakage of the long reinforcing fibers as they are kneaded in the extruder (col 3 line 5-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the barrel of Nakayama to contain a resin and a plurality of fibers; wherein the resin includes a thermoplastic resin; wherein at least some of the plurality of fibers include fibers having a length of at least 6 millimeters, as taught by Matsumoto, and for the screw of Nakayama to reciprocate within the barrel, as taught by Matsumoto, for the benefit of inhibiting breakage of the long reinforcing fibers as they are kneaded in the extruder.

Regarding claim 19, Nakayama modified with Matsumoto teaches the system of claim 18. However, Nakayama modified with Matsumoto fails to teach wherein at least some of the plurality of fibers include fibers having a length of about 6-12 millimeters.
In the same field of endeavor pertaining to an extruder for molding products that include thermoplastic materials, Matsumoto teaches wherein at least some of the plurality of fibers include fibers having a length of about 6-12 millimeters (col 16 line 2-4). 


Regarding claim 20, Nakayama teaches a system (polymer processing apparatus 30) for molding products (polyethylene since a thermoplastic; see pg. 2 line 10), the system comprising:
a barrel (cylinder inner wall 19; Figure 2);
a hopper (hopper 32; Figure 2) in communication with the barrel (see Figure 9);
a screw (full flight 20; Figure 2) disposed within the barrel (see Figure 2), the screw being designed to rotate within the barrel (screw piece 12 which rotates integrally with the screw shaft 11 of a reaction extruder 10; see pg. 3 line 30-31);
wherein the screw includes a metering section (sealing portion 15; Figure 2); and 
a plurality of dome members (support 18; Figures 1b and 2) coupled to the screw and disposed along the metering section (see Figure 1b). However, Nakayama fails to teach the molding products that include long fiber thermoplastic materials and the screw being designed to translate/reciprocate within the barrel.
In the same field of endeavor pertaining to an extruder for molding products that include thermoplastic materials, Matsumoto teaches the system molds products that include long fiber thermoplastic materials (col 1 line 41-42) and the screw being designed to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the molding products of Nakayama include long fiber thermoplastic materials, as taught by Matsumoto, and for the screw of Nakayama to translate/reciprocate within the barrel, as taught by Matsumoto, for the benefit of inhibiting breakage of the long reinforcing fibers as they are kneaded in the extruder.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP5617770 B2) and Matsumoto et al. (US5653534 A), and further in view of Woodham et al. (US3632254 A).
Regarding claim 9, Nakayama modified with Matsumoto teaches the system of claim 2. Further, Nakayama teaches the helical thread projects a first distance radially outward from the root (see Figure 2), wherein at least some of the plurality of dome members project a second distance radially outward from the root (see Figure 1b). However, Nakayama modified with Matsumoto fails to teach wherein the first distance is greater than the second distance
In the same field of endeavor pertaining to an extruder for molding fiber thermoplastic materials, Woodham teaches wherein the first distance is greater than the second distance (col 3 line 44-48). The dome members of Woodham cause uniform dispersion of the fibers throughout the resin (Abstract: flow deflection means in the second stage metering zone to cause uniform dispersion of the fibers throughout the resin).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP5617770 B2) and Matsumoto et al. (US5653534 A), and further in view of Dairoku et al. (US6071976 A).
Regarding claim 10, Nakayama modified with Matsumoto teaches the system of claim 1. However, Nakayama modified with Matsumoto fails to teach wherein the screw is free of helical thread.
In the same field of endeavor pertaining to an extruder, Dairoku teaches wherein the screw is free of helical thread (see agitating blades 7 in Figure 1). The agitating blades of Dairoku demonstrated improved granulation strength and agitation efficiency (see col 25 line 20-21 and col 36 line 31-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the screw of Nakayama modified with Matsumoto be free of helical thread, as taught by Dairoku, for the benefit of improved granulation strength and agitation efficiency.

claim 11, Nakayama modified with Matsumoto teaches the system of claim 1.  However, Nakayama modified with Matsumoto fails to teach wherein the screw includes a discontinuous thread.
In the same field of endeavor pertaining to an extruder, Dairoku teaches wherein the screw includes a discontinuous thread (see 7, 7a in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the screw of Nakayama modified with Matsumoto include a discontinuous thread, for the benefit of improved granulation strength and agitation efficiency, as discussed in claim 10. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP5617770 B2) and Matsumoto et al. (US5653534 A), and further in view of Mewes et al. (US4616989 A).
Regarding claim 14, Nakayama modified with Matsumoto teaches the system of claim 13. However, Nakayama modified with Matsumoto fails to teach the system further comprising one or more additional dome members disposed along the feed section.
In the same field of endeavor pertaining to a mixing extruder containing thermoplastic fibers, Mewes teaches one or more additional dome members disposed along the feed section (col 6 line 14-15 and see mixing pins 31 in zone 1 in Figure 4). The mixing pins in zone 1 improve the mixing and distributing effect, resulting in an improved process for incorporating glass fibers into a thermoplastic synthetic resin (Abstract: improved process for incorporating glass fibers into a thermoplastic synthetic resin; see col 5 line 12-16).


Regarding claim 16, Nakayama modified with Matsumoto teaches the system of claim 13. However, Nakayama modified with Matsumoto fails to teach the system further comprising one or more additional dome members disposed along the transition section.
In the same field of endeavor pertaining to a mixing extruder containing thermoplastic fibers, Mewes teaches the system further comprising one or more additional dome members disposed along the transition section (col 6 line 14-15 and see mixing pins 31 in zone 1 in Figure 4). The mixing pins in zone 1 improve the mixing and distributing effect, resulting in an improved process for incorporating glass fibers into a thermoplastic synthetic resin (Abstract: improved process for incorporating glass fibers into a thermoplastic synthetic resin; see col 5 line 12-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the system of Nakayama modified with Matsumoto further comprise one or more additional dome members disposed along the transition section, as taught by Mewes, for the benefit of improving the process for incorporating glass fibers into a thermoplastic synthetic resin. 

Double Patenting
Applicant is advised that should claim 1 and 20 be found allowable, claims 1 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743